'
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT C           �tRx IHL 01sm1cr COURT
                                   SOUTHERN DISTRICT OF CALIFORN $(yJllfl1�
                                                                      I          f11', '"1srR111' OF CALll'C,,,,,11.�
                                                                           .                  }d        DF::!·'t) 1 r
                 UNITED STATES OF AMERICA          JUDGMENT IN A CRIMINAL CASE
                            V.                     (For Offenses Committed On or After November I, 1987)

          ADEL EDUARDO SOLIS HERNANDEZ (I)                                 Case Number: 19CR2832-CAB

                                                                        PATRICK Q. HALL
                                                                        Defendant's Attorney
    USM Number                     75694298
    □
    THE DEFENDANT:
    � pleaded guilty to count(s)        ONE (1) AND TWO (2) OF THE TWO-C OUNT INFORMATION

    D was found guilty on count( s)
        after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          Count
    Title & Section                  Nature of Offense                                                                  Number(s)
    21 USC 952,960                   IMPORTATION OF METHAMPHETAMINE                                                           I

    21 USC 952, 960                  IMPORTATION OF MARIWANA                                                                  2




        The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D    The defendant has been found not guilty on count(s)
    D Count(s)     ------------- is                                           dismissed on the motion of the United States.

         Assessment : $100.00 PER COUNT FOR A TOTAL OF $200.00


    D JVTA Assessment*: $
         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    �   No fine                D Forfeiture pursuant to order filed                                       , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                       HON. Cathy Ann Bencivengo
                                                                       UNITED STATES DISTRICT JUDGE
